     Case 9:17-cv-00172-DLC-JCL Document 77 Filed 05/15/19 Page 1 of 17



CROWLEY FLECK, PLLP
Kenneth K. Lay
900 N. Last Chance Gulch, Suite 200
Helena, MT 59601
Phone: (406) 449-4165
Fax: (406) 449-5149

PERKINS COIE LLP
Thomas N. Abbott
505 Howard Street, Suite 1000
San Francisco, CA 94105
Phone: (415) 344-7000
Fax: (415) 344-7050

Attorneys for Defendant U.S. Bank Trust, N.A. as
Trustee for LSF9 Master Participation Trust

                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA


DAVID P. KING, JR.,                            Case 9:17-cv-00172-DLC-JCL

                   Plaintiff,
                                               DEFENDANT U.S. BANK
       v.                                      TRUST, N.A., AS TRUSTEE
                                               FOR LSF9 MASTER
LSF9 MASTER PARTICIPATION
                                               PARTICIPATION TRUST’S
TRUST,
                                               REPLY IN SUPPORT OF
                   Defendant.                  MOTION FOR SUMMARY
                                               JUDGMENT.



      Defendant U.S. Bank Trust, N.A., as Trustee for LSF9 Master

Participation Trust (“U.S. Bank”) submits this Reply in support of its Motion

for Summary Judgment.
     Case 9:17-cv-00172-DLC-JCL Document 77 Filed 05/15/19 Page 2 of 17



      U.S. Bank did not negligently, fraudulently, or deceptively represent its

ownership of Plaintiff David King’s (“King”) mortgage loan, or its right to

foreclose based on Mr. King’s admitted default. Mr. King has failed to raise

any genuine issue of fact regarding whether U.S. Bank knew or should have

known of alleged defects in the chain of title or loan documents, or that U.S.

Bank otherwise acted unreasonably in asserting its right to foreclose. U.S.

Bank’s right to foreclose did not require proof of possession of original loan

documents, and the argument King makes here (often called the “Show-Me-the-

Note” theory) is an immaterial distraction that is contrary to Montana Law.

      King cannot avoid summary judgment by disputing whether U.S. Bank

possesses the original Note and/or Deed of Trust, because that issue is wholly

immaterial to his claims. King’s challenge to U.S. Bank’s authority to

foreclose stems entirely from his baseless skepticism as to whether U.S. Bank

“is in possession of Mr. King’s original loan documents.” Opp., p. 23.

However, Montana state courts have consistently rejected the arguments King

now makes as a basis for challenging a lender’s right to foreclose under the

Montana Small Tract Financing Act, § 71-1-301 et seq., MCA (“STFA”).

Proof of possession of the original loan documents is simply not required for a

lender to foreclose under the STFA. Thus, the inquiry is immaterial to King’s

claims.


                                          2
     Case 9:17-cv-00172-DLC-JCL Document 77 Filed 05/15/19 Page 3 of 17



      All of King’s claims center on his allegation that U.S. Bank

misrepresented its ownership of the Loan and its right to foreclose, because it

knew or should have known that it was not the lawful owner of the loan. Those

arguments fail because U.S. Bank’s ownership of King’s Loan is established by

the chain of recorded assignments, which is all that the STFA requires. King

has not shown any genuine issue of fact regarding the chain of assignments or

U.S. Bank’s status as the beneficiary of his Loan, as evidenced by those

assignments.

      A.     The “Show-Me-the-Note” Theory Is Not an Actionable
             Challenge to a Lender’s Right to Foreclose under the STFA.

      Montana state courts—any numerous federal courts—have consistently

rejected “show-me-the-note” arguments as a way to thwart non-judicial

foreclosure statutes. The STFA was designed as a way to provide “a

streamlined process for the foreclosure of simple mortgages.” Knucklehead

Land Co. v. Accutitle, Inc., 2007 MT 301, ¶ 15, 340 Mont. 62, 172 P.3d 116.

The STFA sets up a nonjudicial foreclosure process where, unlike a traditional

judicial foreclosure, lenders are not required to go to court to establish the right

to foreclose. See Midfirst Bank, Stat Sav. Bank v. Ranieri, 257 Mont. 312, 319,

848 P.2d 1046, 1049-50 (1993).

      The “show-me-the note” theory turns the concept of nonjudicial

foreclosure on its head:

                                         3
     Case 9:17-cv-00172-DLC-JCL Document 77 Filed 05/15/19 Page 4 of 17



      This claim – colloquially called the ‘show-me-the-note’ theory – began
      circulating in courts across the country in 2009. Advocates of this theory
      believe that only the holder of the original wet-ink signature note has the
      lawful power to initiate a non-judicial foreclosure. The courts, however,
      have roundly rejected this theory and dismissed the claims, because
      foreclosure statutes simply do not require possession or production of the
      original note.

Martins v. BAC Home Loans Servicing, LP, 722 F.3d 249 (5th Cir. 2013).

      Montana courts have followed the national trend of rejecting “show-me-

the-note” arguments because Montana’s Small Tract Financing Act does not

require possession or production of the original note. For example, Judge

Watters (then a state district court judge) rejected the “show-me-the-note”

argument as a red herring in Waide v. U.S. Bank Nat’l. Assn., Cause No. DV-

10-1763, p. 8 (Mont. 13th Jud. Dist., June 28, 2011) (attached as Exh. 1),

concluding that “the law does not require the beneficiary of a trust indenture to

have possession of an original note in order to enforce its terms.” Other

Montana courts have done the same:

      [Plaintiff’s] ‘show-me-the-note’ theory is not cognizable under
      Montana’s Small Tract Financing Act. Section 71-1-313, MCA
      delineates the conditions that must exist for a trustee to properly
      foreclose a trust indenture. Notably absent from § 71-1-313, MCA
      is the requirement that the trustee or beneficiary prove ownership of
      the original note prior to initiating foreclosure proceedings.

Sollid v. America’s Wholesale Lender et al., Cause No. CDV-11-0141 , (Mont.

8th Jud. Dist., Nov. 5, 2012), pp. 6–7 (attached as Exhibit 2); see also Oakes v.

Wells Fargo Financial Montana, Inc., Cause No. DV-2010-80, p. 2 (Mont. 5th

                                        4
     Case 9:17-cv-00172-DLC-JCL Document 77 Filed 05/15/19 Page 5 of 17



Jud. Dist. April 3, 2012) (attached as Exhibit 3) (“A portion of Oakes’ concern

now apparently lies in their desire to see the original note. Nothing in the law

requires that it be produced for them. More importantly, the fact Oakes desire

to see the original note in no way forestalls a foreclosure action either by

judicial action or by trustee’s sale.”); Mavros v. Wells Fargo Bank, N.A., Cause

No. DV 16-144 (Mont. 21st Judicial Dist. April 3, 2017) (attached as Exh. 4)

(holding that a beneficiary is “[n]ot required to produce the original note in a

nonjudicial foreclosure under the STFA,” and that “the so-called ‘show-me-the-

note’ theory . . . is wholly unsupported in the law and has also been

consistently rejected by courts nationwide, including numerous Montana

courts”).

       Contrary to King’s assertions, U.S. Bank is not claiming authority to

enforce the loan “based on the sole fact that it is in possession of Mr. King’s

original loan documents.” Opp. at 23. U.S. Bank has established ownership of

the Loan based on the undisputed facts surrounding the FDIC’s transfer of

IndyMac’s assets to OneWest, as shown in Exhs. A-C to the Lay Affidavit, 1


1
  The court may consider Exhibits A-C to the Lay Declaration (Docs. 57-1, 57-
2, 57-3) because they are properly subject to judicial notice. These documents
are “generally known within the territorial jurisdiction of the trial court” (see,
e.g., Rathburn, 916 F.Supp.2d 1174, 1176 (D. Mont. 2013), and “capable of
accurate and ready determination by resort to sources whose accuracy cannot
reasonably be questioned.” Rule 201, F.R.Evid. They are available on the
FDIC website, http://www.fdic.gov/bank/individual/failed/IndyMac.html, and

                                         5
     Case 9:17-cv-00172-DLC-JCL Document 77 Filed 05/15/19 Page 6 of 17



and the subsequent recorded chain of assignments in Ravalli County. See Doc.

56, pp. 3-6. The STFA’s conditions for foreclosure require only that “the trust

indenture, any assignments of the trust indenture . . . and any appointment of a

successor trustee” be recorded before a beneficiary may foreclose. Sec. 71-1-

313(1), MCA.

      King has presented no evidence to dispute the recorded chain of

assignments, claiming instead that U.S. Bank misrepresented its right to

foreclose because he believes the Note in U.S. Bank’s possession is not the

original. That claim does not present an issue of material fact, however,

because “the law does not require the beneficiary of a trust indenture to have

possession of an original note in order to enforce its terms.” Waide, p. 8.

B.    King’s Attempts to Cast Doubt on the Note and Deed of Trust Are
      Baseless.

      Even if King’s challenge to U.S. Bank’s possession of the original note

were a valid cause of action under Montana law, it is meritless and King has

not presented any evidence that would salvage his claims from summary


proper subjects for judicial notice. See Abelyan v. OneWest Bank, 2011 WL
13182971, *5, at n. 4 (“The Court takes judicial notice of fact sheets from the
FDIC’s official website regarding the FDIC's sale of Indymac’s assets to
OneWest”); Coppes v. Wachovia Mortg. Corp., 2010 WL 4483817, *3 (taking
judicial notice of documents found on the FDIC’s official website). If the
Court feels foundation is lacking, U.S. Bank respectfully requests it take
judicial notice of these documents.


                                        6
        Case 9:17-cv-00172-DLC-JCL Document 77 Filed 05/15/19 Page 7 of 17



judgment.

          King relies heavily on “unexplained irregularities” in the signature lines

of the Deed of Trust—specifically, a gap between two separate signature blanks

on the same line—to insinuate the documents are forged. Doc. 72 at 10-11, 17

(citing Miller Decl. Ex. 15). This assertion is refuted by face of the document

itself:




Doc. 57-4, p. 13.

          The Kings’ Deed of Trust shows they signed a standard Freddie

Mac/Fannie Mae form “3027 1-01 (rev. 12/03).” Id. This identical form

remains available on the Freddie Mac webpage. 2 In the form available on the

webpage, identical gaps appear between the two separate signature blanks on

each signature line:


2
    http://www.freddiemac.com/uniform/unifsecurity.html.

                                            7
     Case 9:17-cv-00172-DLC-JCL Document 77 Filed 05/15/19 Page 8 of 17




Thus, the “gap” in the signature lines, which is King’s principal basis for

alleging forgery, is easily explained on the face of the form itself.

       King also points to minor differences between various copies of the

Note. However, it is clear from the face of these documents that they are

copies of the same original—they contain identical images of the core printed

text and signatures (though differences in the resolution or image quality may

exist due to the use of different scanners, photocopiers, or settings, etc.). The

variations that King relies on were all additions made either after the document

was signed (such as the endorsement in blank), or on copies of the document,



                                         8
     Case 9:17-cv-00172-DLC-JCL Document 77 Filed 05/15/19 Page 9 of 17



(such as the stamp stating “Lenders Choice Title Certifies this Document to be

a True and Correct Copy”). The fact that copies of the document may bear

stamps or writings not present on the original does not raise a genuine issue of

fact about U.S. Bank’s possession of the original Note, which it has affirmed in

numerous sworn statements. 3 None of these variations suggest that U.S. Bank

acted unreasonably in asserting ownership of the Loan and a right to foreclose.

      Contrary to King’s arguments, LSF9 and Fannie Mae did not claim to

both hold King’s Note at overlapping times. King cites Exhibits 8 (Amended

Response to Request No. 3) (Doc. 74-8) and 9 (Notice of Sale to LSF9) (Doc.

74-9) to the Miller declaration to support this theory. But in Doc. 74-8, Fannie

Mae simply stated when it purchased the loan from IndyMac Bank, F.S.B., and

said nothing of when it sold the Note or whether it currently owned the Note.

      Finally, King extensively references Bankruptcy Judge Jim Pappas’

comments during King’s bankruptcy proceeding as evidence that Judge Pappas

felt King had valid claims regarding possession of the original Note. But Judge



3
 Additionally, U.S. Bank’s own expert has examined the original documents and
provided a report explaining, in compelling detail, why the Note and Deed of Trust in
U.S. Bank’s possession are in fact the originals signed by King. See Exh. 5. Ultimately,
however, U.S. Bank should not have to go to court to prove that to a jury, nor should it
have to the do battle with Plaintiff’s expert over immaterial technicalities and the
differences in various electronic copies of the Note. The “streamlined” non-judicial
foreclosure process of the STFA – which does not require proof of possession of an
original Note – was designed to eliminate exactly this situation.

                                           9
     Case 9:17-cv-00172-DLC-JCL Document 77 Filed 05/15/19 Page 10 of 17



Pappas said no such thing—he stated “I don’t know, you may have a good claim

against this trust.” Opp. at 7 (emphasis added). But Judge Pappas refused to rule

on the question because it was out of the bankruptcy court’s jurisdiction. Id. Any

statement by Judge Pappas is not contradictory evidence against U.S. Bank’s

motion for summary judgment. See Export Group v. Reef Indus., 54 F.3d 1466,

1472-73 (9th Cir. 1995) (refusing to apply dicta of prior decision).

C.    Summary Judgment is Appropriate Because the Undisputed Facts Show
      U.S. Bank Reasonably Believed it is the Owner of the Loan.
      U.S. Bank’s reasonable belief that it is the rightful holder of the Loan

defeats all of King’s claims. Doc. 56, pp. 7-11. King argues that it is improper

to grant summary judgment on “reasonableness” because it is “generally a

question of fact to be submitted to the jury.” Doc. 72, p. 20. However,

      summary judgment is not precluded altogether on questions of
      reasonableness. It is appropriate when only one conclusion about the
      conduct’s reasonableness is possible.

Gorman v. Wolpoff & Abramson, 584 F.3d 1147–53 (9th Cir. 2009) (emphasis

added). See also In re Software Toolworks, Inc., 50 F.3d 615, 621 (9th Cir.

1994); West v. State Farm Fire & Casualty Co., 868 F.2d 348, 350 (9th

Cir.1989) (reasonableness “becomes a question of law and loses its triable

character if the undisputed facts leave no room for a reasonable difference of

opinion”).

      U.S. Bank has demonstrated the complete chain of assignment of the

                                       10
     Case 9:17-cv-00172-DLC-JCL Document 77 Filed 05/15/19 Page 11 of 17



Loan through undisputed facts and recorded documents. Doc. 56, pp. 3-6. U.S.

Bank established that it reasonably believed that it had the authority to enforce

the Loan, with no reason to question the chain of assignments. Id., pp. 10-13.

Montana statue and case law both contemplate reliance on the chain of

recorded assignments to determine whether a party has the right to enforce a

loan. Sec. 71-1-313(1), MCA; Ruby Valley Nat. Bank v. Wells Fargo Delaware

Tr. Co., 373 Mont. 374, 382–83, 317 P.3d 174, 180 (2014). Despite King’s

attempts to sow confusion on the immaterial issue of whether U.S. Bank is in

possession of the original Note, the actual issue in the case is whether U.S.

Bank lacked a reasonable basis to assert ownership when it initiated foreclosure

proceedings on the Property. King has not presented any evidence that existed

at the time U.S. Bank initiated the foreclosure that U.S. Bank acted

unreasonably in foreclosing on King’s defaulted Note.

D.    King’s Negligent Misrepresentation Claims Fail Because He Has
      Presented No Evidence U.S. Bank acted Without Reasonable Care, and
      No Evidence He Relied on U.S. Bank’s Representations.
      To establish negligent misrepresentation, King must present evidence

that U.S. Bank made a representation to him without “exercis[ing] reasonable

care and competence….” Restatement (Second) of Torts, § 552 (1977). King

again relies on immaterial questions about U.S. Bank’s possession of the

original Note and Deed of trust. Doc. 72, pp. 27-28. But as demonstrated


                                       11
     Case 9:17-cv-00172-DLC-JCL Document 77 Filed 05/15/19 Page 12 of 17



above, U.S. Bank had no reason to question the authenticity of the Note

(because possession of the original documents is not required) and U.S. Bank

had every reason to believe that it had received a valid assignment and transfer

of the Loan from Fannie Mae. Nothing in the Loan file indicated that there

were any problems with the recorded chain of assignments.

      Finally, the claim for negligent misrepresentation requires detrimental

reliance on the alleged representation. King did not rely on the truth of U.S.

Bank’s representations; to the contrary, he immediately and vigorously

disputed those representations of ownership and the right to foreclose. King

claims the representations “forced [him] to take action” by filing suit (Doc. 72,

p. 24), but that argument is nonsensical. Filing suit to expressly dispute a

representation is not, in any fashion, an act taken in reliance on the truth of that

representation.

E.    U.S. Bank Is Entitled to Summary Judgment on King’s Constructive
      Fraud Claim.
      King’s constructive fraud claims fail because he has not established a

duty on which the claim is based. See § 28-2-406, MCA. King does not refute

that absent any genuinely “extraordinary circumstances or interaction between

a lender and borrower,” Banks owe no special duties to their borrowers in the

arms’ length transaction of a mortgage loan. Anderson v. ReconTrust Co.,

N.A., 390 Mont. 12, 17, 407 P.3d 692, 697 (2017). Instead King relies on a

                                         12
     Case 9:17-cv-00172-DLC-JCL Document 77 Filed 05/15/19 Page 13 of 17



statement from Grizzly Security that indicates a duty may exist “when one party

creates, by words or conduct, a false impression concerning serious

impairments or other matters.” Opp. at 25 (citing Grizzly Security Armored

Express, Inc. v. Bancard Services, Inc., 385 Mont. 307, 323, 384 P. 3d 68, 79-

80 (2016). But King leaves out the next, crucial part of the sentence: “and

subsequently fail[s] to disclose the relevant fact[s].” Grizzly Security, 385

Mont. at 323. King does allege—or present any evidence—that U.S. Bank

knew the “relevant facts” and failed to disclose them.

      Finally, the claim for constructive fraud, like negligent

misrepresentation, requires detrimental reliance on the truth of the alleged

representation, which King cannot establish.

F.    King’s Fair Debt Collection Practices Act Fails Because U.S. Bank is
      Entitled to Enforce the Loan Irrespective of Possession of the Note.
      King’s FDCPA claim alleges that U.S. Bank initiated a non-judicial

foreclosure without a “present right to possession of the property claimed as

collateral through an enforceable security interest.” 15 U.S.C. § 1692f(6)(A).

King’s only argument that U.S. Bank lacked the right to enforce the loan

documents is his allegation that U.S. Bank might not have the originals.

However, U.S. Bank has presented undisputed evidence that it is the

beneficiary of the Deed of Trust based on the recorded (and undisputed) chain

of assignments. Even if U.S. Bank did not possess the original note, it could

                                        13
     Case 9:17-cv-00172-DLC-JCL Document 77 Filed 05/15/19 Page 14 of 17



still properly assert the right to foreclose under the STFA on that basis. Sec.

71-1-313(1), MCA. King’s only basis in his Brief in Opposition for disputing

the recorded assignments is his speculation that U.S. Bank does not possess

original loan documents. See Doc. 72, p. 19 (arguing that “if the recorded

assignments represented actual transfers, of Mr. King’s Note and Deed from

entity to entity, then the original documents should now be in possession of

LSF9”). However, under Montana law, U.S. Bank was not required to establish

possession of the Note in order to have a “right of possession of the property

claimed as collateral through an enforceable security interest,” as contemplated

by the FDCPA, § 1692(f)(6). Montana law simply “does not require the

beneficiary of a trust indenture to have possession of an original note in order

to enforce its terms.” Waide, p. 8. Thus, King’s FDCPA claim under §

1692(f)(6) fails as a matter of law.

G.    U.S. Bank is Entitled to Enforce the Note and Deed of Trust, and Did
      Not Violate the FDCPA, Therefore His MCPA Claim Fails.
      King links his FDCPA claim to his claim under the Montana Consumer

Protection Act, arguing that “a violation of the Fair Debt Collection Practices

Act can also constitute grounds for a violation of the Montana Consumer

Protection Act.” Doc. 72, p. 24. King states that U.S. Bank’s claim that it has

the right to enforce the Loan is deceptive—the same premise that forms the

basis of his FDCPA claim. But as described above, U.S. Bank did have the

                                        14
    Case 9:17-cv-00172-DLC-JCL Document 77 Filed 05/15/19 Page 15 of 17



right to enforce the Loan.

      Even assuming arguendo that there were some genuine dispute over U.S.

Bank’s right to enforce the loan documents, King has failed to show the

requisite unfair or deceptive acts required by the Consumer Protection Act.

King would still need to show U.S. Bank had “offend[ed] established public

policy” and acted in a way “immoral, unethical, oppressive, unscrupulous or

substantially injurious to consumers.” Rohrer v. Knudsen, 349 Mont. 197, 205,

203 P.3d 759 (2009). Nothing in the record indicates that U.S. Bank engaged

in acts that are contrary to public policy, immoral, unethical, oppressive,

unscrupulous, or substantially injurious to consumers. To the contrary, all the

evidence in the public records and before the Court supports U.S. Bank’s

reasonable belief that it received a valid transfer of King’s loan from Fannie

Mae. King has identified nothing in the loan file that would give U.S. Bank

any reason to question the authenticity of the documents at the time it initiated

the foreclosure proceedings, such that doing so was unfair and deceptive under

the MCPA.

                                CONCLUSION

      For the reasons set forth herein, U.S. Bank respectfully requests the Court

grant its Motion for Summary Judgment.




                                        15
   Case 9:17-cv-00172-DLC-JCL Document 77 Filed 05/15/19 Page 16 of 17



Dated: May 15, 2019                CROWLEY FLECK, PLLP

                                   By: /s/ Kenneth L. Lay
                                      Kenneth K. Lay
                                      900 N. Last Chance Gulch, Suite 200
                                      Helena, MT 59601




                                   16
     Case 9:17-cv-00172-DLC-JCL Document 77 Filed 05/15/19 Page 17 of 17



                    CERTIFICATION UNDER LR 7.1(d)(2)

      This brief complies with the applicable word-count limitation under LR

7.1(d)(2) because it contains 3247 words, including headings, footnotes, and

quotations, but excluding the caption, table of contents, exhibits, and any certificates

of counsel.

 Dated: May 15, 2019                      CROWLEY FLECK, PLLP

                                          By: /s/ Kenneth L. Lay
                                             Kenneth K. Lay
                                             900 N. Last Chance Gulch, Suite 200
                                             Helena, MT 59601




                                          17
